 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     DARRYL RAY MILLS,                                    Case No.: 1:20-cv-00195-NONE-JLT (PC)

12                         Plaintiff,                       ORDER TO SHOW CAUSE

13             v.                                           (Doc. 19)

14     C. PFEFFER, et al.,                                  21-DAY DEADLINE

15                         Defendant.
16

17         On March 29, 2021, the Court dismissed Plaintiff’s complaint with leave to amend and

18   required Plaintiff to file a first amended complaint within thirty days. (Doc. 19.) The time has

19   expired, and Plaintiff has failed to file an amended complaint. Accordingly, the Court ORDERS

20   Plaintiff to show cause, within twenty-one days, why this action should not be dismissed for

21   failure to comply with a court order. Alternatively, the Court grants Plaintiff leave to file a first

22   amended complaint within twenty-one days.

23           Failure to comply with this order will result in a recommendation that the Court

24    dismiss this case for failure to obey a court order.

25
      IT IS SO ORDERED.
26
27       Dated:     May 13, 2021                                _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
28
